Allowable Subject Matter
Claims 1-3, 6, 8-11, 14, 18, 19, 28, and 39-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Li (US 20180132125 A1) discloses “A measurement method, applied to a user equipment (UE), comprising: determining a first measurement parameter; determining whether a measurement triggering condition is met” in paragraph 62; “performing measurement on at least one of a neighboring cell of the UE or a serving cell of the UE based on the first measurement parameter, in a case that the measurement triggering condition is met” in paragraph 63; “wherein the determining the first measurement parameter comprises: determining, according to a correspondence between state parameters and measurement offsets, a first offset which is corresponding to a state parameter of the UE and is for determining whether the measurement triggering condition is met; and determining the first measurement parameter based on a second measurement parameter of the UE and the first offset… or determining a first offset for determining whether the measurement triggering condition is met based on state change information of the UE or an event determined by the UE; and determining the first measurement parameter based on a second measurement parameter of the UE and the first offset…” in paragraph 56; and discloses “determining whether the UE has a first behavioral capability of determining the first measurement parameter based on the second measurement parameter of the UE and the first offset; performing the step of determining the first measurement parameter based on the second measurement parameter of the UE and the first offset, in a case that the UE has the first behavioral capability; performing measurement on the neighboring cell of the UE based on the second measurement parameter…” in paragraph 62-63. However, Li does not explicitly disclose “wherein the second measurement parameter is configured for the UE in an idle mode or an inactive mode by a network side” nor does Li disclose performing measurement on the neighboring cell of the UE based on the second measurement parameter “in a case that the UE does not have the first behavioral capability”. Rather, Li teaches away from “performing measurement on the neighboring cell of the UE based on the second measurement parameter in a case that the UE does not have the first behavioral capability” within the context that the first measurement parameter is always used when a measurement triggering condition is met as recited in “and performing measurement on at least one of a neighboring 
Johansson (US 20170055192 A1) discloses the missing feature “wherein the second measurement parameter is configured for the UE in an idle mode or an inactive mode by a network side” in paragraph 29 and would be obvious for one of ordinary skill in the art to combine with Li because the optimum thresholds for idle and connected states are different, but usually different by a set offset, and thus by only having one explicitly configured and the other determined through an offset, overhead is decreased, thereby improving system efficiency. However, Johansson also does not disclose performing measurement on the neighboring cell of the UE based on the second measurement parameter “in a case that the UE does not have the first behavioral capability”. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 18 and 46 contain similar allowable subject matter to claim 1 and are allowed for similar reasons. The remaining claims are dependent on claims 1 and 18 and are allowed based on their dependence.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412